EXAMINER’S AMENDMENT
Drawings
The Examiner has reviewed and hereby approves Applicant’s Drawings filed 03/29/2021.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative Rebecca Rudolph authorized this amendment in an email correspondence sent 08/18/2022:
The following claim amendments hereby replace any prior version(s) of claims: 

1.	(Currently Amended) A multi-transistor device, comprising: first and second lateral double-diffused metal-oxide-semiconductor field effect (LDMOS) transistors sharing a first p-type reduced surface field (RESURF) layer and a first drain n+ region, a p+ region, a first gate conductive layer, a p-body region, and a shallow trench isolation (STI) region, wherein;
the first LDMOS transistor includes a first drift region,
the second LDMOS transistor includes a second drift region,
the first and second drift regions are at least partially separated by the first p-type RESURF layer in a thickness direction,
the p+ region is directly above the p-body region in the thickness direction,
the first gate conductive layer is between the first drain n+ region and the p+ region in a lateral direction orthogonal to the thickness direction,
the STI region is between the first gate conductive layer; and
the first gate conductive layer does not overlap with the STI region in the thickness direction.

2.	(Original) The multi-transistor device of claim 1, further comprising third and fourth LDMOS transistors sharing a second p-type RESURF layer and a second drain n+ region.

3.	(Original) The multi-transistor device of claim 2, wherein the common source region of the first LMDOS transistor is electrically coupled to a source region of the third LDMOS transistor.

4.	(Original) The multi-transistor device of claim 2, wherein:
the first LDMOS transistor is separated from the third LDMOS transistor in the lateral direction; and
the second LDMOS transistor is separated from the fourth LDMOS transistor in the lateral direction.

5.	(Currently Amended) The multi-transistor device of claim 4, wherein:
the first and second LDMOS transistors share the p-body region;
the first LDMOS transistor includes a first source n+ region disposed in the p-body region;
the second LDMOS transistor includes a second source n+ region disposed in the p-body region; and
the first and second LDMOS transistors share [[a]]the source p+ region disposed in the p-body region.


6.	(Original) The multi-transistor device of claim 5, wherein each of the first p-type RESURF layer, the first drain n+ region, the first drift region, the second drift region, the first source n+ region, the second source n+ region, and the source p+ region are part of a silicon semiconductor structure.

7.	(Original) The multi-transistor device of claim 6, wherein the first source n+ region is separated from the second source n+ region by the source p+ region.

8.	(Original) The multi-transistor device of claim 6, wherein the first p-type RESURF layer adjoins the p-body region in the thickness direction.

9.	(Original) The multi-transistor device of claim 7, further comprising:
an inner-layer dielectric (ILD) disposed over the silicon semiconductor structure in the thickness direction; and
a conductive field plate disposed over the ILD in the thickness direction.

10.	(Original) The multi-transistor device of claim 9, wherein the conductive field plate is disposed at least partially over the STI region in the thickness direction.

11.	(Original) The multi-transistor device of claim 9, wherein the conductive field plate is electrically coupled to the first source n+ region, the second source n+ region, and the source p+ region.

12.	(Original) The multi-transistor device of claim 6, further comprising:
a source electrode disposed over the silicon semiconductor structure and contacting each of the first source n+ region, the second n+ region, and the source p+ region; and
a drain electrode disposed over the silicon semiconductor structure and contacting the first drain n+ region.

Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
See attached PTO-892 Notice of References Cited.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed because the closest prior art of record (i.e. Jeon; see attached PTO-892) neither anticipates nor renders obvious the limitations of independent Claim 1, including a display panel comprising, inter alia: 
first and second lateral double-diffused metal-oxide-semiconductor field effect (LDMOS) transistors sharing a first p-type reduced surface field (RESURF) layer and a first drain n+ region, a source p+ region, a first gate conductive layer, a p-body region, and a shallow trench isolation (STI) region, wherein;
the first LDMOS transistor includes a first drift region,
the second LDMOS transistor includes a second drift region,
the first and second drift regions are at least partially separated by the first p-type RESURF layer in a thickness direction, and
the first gate conductive layer does not overlap with the STI region in the thickness direction,
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892